DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 5, the term “molten and kneaded in the plasticizing device”, it is unclear to the particular element that is molten and kneaded.  For examination purposes, it is assumed the resin is at this point molten and kneaded in the plasticizing device, in relation to the resin that is injected at the injecting section.
Claim 14 recites the limitation “a resin” in line 2.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same resin as set forth in claim 10, a new resin, or something else.
Claim 16 recites the limitation “the gravitational direction”, "the axial line", and “the axial direction”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the particular features of the barrel of the plasticizing device regarding the fiber supply port with one end of an opening in the barrel of the fiber supply port portion in a width direction perpendicular to the axial direction is located between a position distant as much as a distance R( 3/2), in which R is an inner diameter of the barrel, from the axial line in the width direction and a position distant as much as a distance R from the axial line in the width direction, including these 
The Matsumoto reference, while having a port opening that is formed with a dimensions, however does not have the opening is both for resin and cut fibers that are processed together into the barrel. 
There is a difference in the Matsumoto structure from the claimed arrangement of separate resin and fiber ports, in which the fibers enter into the barrel and with the particular dimensions. Neither the Werner and Matsumoto specifically teaches of a separate rectangular fiber port for the barrel of the plasticizer.
The Hermann, Kariya, MacDonald, Baba, and Shah references teach of fiber supply port portion in the barrel of the plasticizer, however, the references fail to teach the particular claimed limitations of the opening in relation to the inner diameter of the barrel and of the width direction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744